Per Curiam: In deciding this case the Appellate Court expressed the following views: “The evidence shows that some time in 1868 Snell and Taylor did form a co-partnership, and, as such partners, they owned and platted into lots a tract of land in Cook county, and sold the same out to purchasers, at a profit of many thousands of dollars over its cost. Snell lived in DeWitt county, Illinois, while Taylor lived in the city of Chicago and had entire charg'e of the partnership business, which was conducted in Chicago in a real estate office, where the firm had employed a salesman and bookkeeper by the name of Salter, who made most of the sales and kept all of the books of Snell & Taylor in this co-partnership business, and rendered to Snell quarterly statements of the condition of the firm’s affairs, as shown by the books. Snell and Taylor had frequent settlements up to the time of the great Chicago fire in 1871, when all the books and papers of the firm were destroyed. After the fire Snell went to Chicago, and having with him the three last quarterly statements sent him by their clerk, he and Taylor divided considerable of the undivided proceeds of the lots sold up to that time, and a new set of firm books was then started. After that, and up to the fall of 1874, the firm continued to sell lots as before, Taylor and the clerk running the firm business in their office in Chicago, and Snell residing in Clinton but often going to Chicago. When there he would, at times, look over the business and receive from Taylor some of the proceeds of the lots that had been sold, and, after that time, the business of selling lots continued, but the evidence is conflicting as to whether Taylor sold them as an individual or partner. “It is claimed by Taylor that the books of the firm, as kept by the clerk, show, and that the fact was, that he and Snell had a settlement of their firm matters on October 8, 1874, and then divided all the assets of the firm not before then divided, except one lot which Snell took and was to sell and account to him for one-half the proceeds thereof, which, up to the time the decree was entered, he had not done, althoug’h he had sold the lot for $2500. Snell claims, however, that no such settlement occurred in October, 1874, and that there was no division between him and Taylor then, as claimed. On this question of fact the evidence is conflicting. The books of the firm contain many entries, and there were in evidence letters written by Taylor to Snell after the fall of 1874, which are very inconsistent with his testimony on the question that there was a settlement and division between him and Snell in October, 1874, as he, Taylor, claimed; and Taylor’s letters to Snell, written between 1874 and 1889, corroborate Snell and contradict Taylor. “We have, at considerable pains, examined the copies of the books of Snell & Taylor, as kept by their bookkeeper, Salter, and the evidence of the witness Chandler, who played the part of a go-between, as between Snell and Taylor, in an effort to effect a settlement between them in October, 1874, and which, he says, he did effect; also the testimony of the book-keeper, Salter, and that of Snell and Taylor, as it appears in the transcript of the certificate of evidence in this case, and we are, after a careful consideration thereof, satisfied that the learned chancellor who heard this case in the court below was justified therefrom in stating the account between these two partners as he did, except that he improperly charged in the account the item of $5693.51 against Taylor, it being the interest on $5071.96 from December 9, 1875, the date the bill was filed, until April 11, 1895, the date the decree was entered. As these parties were partners, the balance of $5071.96 of the firm assets found to be in the hands of Taylor on an accounting ought not to bear interest in favor of his partner, Snell, unless it was shown —and it was not—that Taylor had promised to pay interest, or had improperly used, or neglected to account for, the assets of the partnership before the bill for an accounting was filed; or, after the bill was filed, by throwing obstacles in the way of collection, by some circumvention, contrivance or management of his own, which had induced the court to withhold the hearing of the proceeding against him longer than it otherwise would have done. Imperial Hotel Co. v. Claflin Co. 175 Ill. 119; Randolph v. Inman, 172 id. 575; Brownell v. Steere, 128 id. 209. “Neither the evidence nor the bill shows that, before it was filed, Snell requested or procured an accounting from Taylor of these firm funds, and, after the bill was filed, it does not appear from the record that Taylor did interpose any unwarrantable applications for delay or in any manner seek to delay a hearing, but on the contrary, the long delay between the filing of the bill and a hearing and decree was caused solely by Snell. Hence we think the item of $5693.51, as interest, charged by the court in its decree herein, to Taylor, was erroneously so charged, and for that reason the decree will be reversed as to that much and affirmed for the residue of $5071.96.” We concur in the views above expressed and in the foregoing conclusion reached by the Appellate Court. Accordingly the judgment of the Appellate Court is affirmed. Judgment affirmed.